Case 1:20-cv-20198-JEM Document 1 Entered on FLSD Docket 01/16/2020 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                                         CASE NO.:

     EDGARDO LANZA,
     and other similarly situated individuals,

             Plaintiff(s),
     v.

     EASTER SEALS SOUTH FLORIDA, INC.

           Defendant,
     ____________________________________/

                                        COMPLAINT
                             (OPT-IN PURSUANT TO 29 U.S.C § 216(b)

             COMES NOW the Plaintiff EDGARDO LANZA, and other similarly situated

     individuals, by and through the undersigned counsel, and hereby sues the Defendant

     EASTER SEALS SOUTH FLORIDA, INC., individually and alleges:

                             JURISDICTION VENUES AND PARTIES

          1. This is an action to recover money damages for unpaid overtime wages under the

             laws of the United States. This Court has jurisdiction pursuant to the Fair Labor

             Standards Act, 29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the

             Act”).

          2. Plaintiff EDGARDO LANZA is a resident of Miami-Dade County, Florida, within

             the jurisdiction of this Honorable Court. The Plaintiff is a covered employee for

             purposes of the Act.

          3. Defendant EASTER SEALS SOUTH FLORIDA, INC. (hereinafter EASTER

             SEALS, or Defendant) is a Florida Not for Profit Corporation having its main place




                                             Page 1 of 10
Case 1:20-cv-20198-JEM Document 1 Entered on FLSD Docket 01/16/2020 Page 2 of 10



           of business in Miami-Dade County. The Defendant was engaged in interstate

           commerce.

        4. All the actions raised in this complaint took place in Dade County Florida, within

           the jurisdiction of this Court.

                                  GENERAL ALLEGATIONS

        5. This cause of action is brought by Plaintiff EDGARDO LANZA, and other

           similarly situated employees to recover from Defendant overtime compensation

           liquidated damages, and the costs and reasonable attorney’s fees under the

           provisions of Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the

           “FLA or the “ACT”).

        6. Corporate Defendant EASTER SEALS is a non-profit provider of health and

           human services to children and adults with physical and mental disabilities and

           special needs.   EASTER SEALS operates several schools and daycare facilities

           throughout Miami, Dade County, and Broward.

        7. The Defendant EASTER SEALS employed Plaintiff EDGARDO LANZA as a

           non-exempt, full-time, hourly employee, approximately from 1998 to October 01,

           2019, or 21 years. However, for FLSA purposes de relevant period of employment

           is 148 weeks.

        8. At the time of his termination, Plaintiff’s wage-rate was $13.00 an hour. The

           Plaintiff worked at the school and main office located at 1475 NW 14 Avenue

           Street, Miami Florida 33125.

        9. During his time of employment, the Plaintiff worked as a maintenance employee.

           The Plaintiff’s duties included general maintenance work such as repairing,



                                             Page 2 of 10
Case 1:20-cv-20198-JEM Document 1 Entered on FLSD Docket 01/16/2020 Page 3 of 10



           painting, plumbing, and light electric work for all the facilities operated by

           EASTER SEALS. To perform his work Plaintiff drove a company cargo-van.

        10. The Plaintiff worked 5 days per week from Mondays to Fridays, but he had an

           irregular schedule. Every day, Plaintiff reported working at 8:00 or 8:30 AM. Two

           days per week, Plaintiff worked 8 hours daily at the main location, but at least 3

           days during the week, Plaintiff was sent to perform maintenance work to other

           facilities, when he completed his work, Plaintiff had to return to the main office to

           close the doors of the school and to leave the van. Those days, Plaintiff clocked-

           out at 5:30 and 6:00 PM. Every week, considering only a clock-out time at 5:30

           PM, Plaintiff completed a minimum of 44.5 working hours.

        11. The Plaintiff worked in excess of 40 hours every week, but he was paid for just 40

           regular hours. The Plaintiff was not paid for a minimum of 4.5 overtime hours

           weekly.

        12. In addition, during special events, which were organized at least 5 times per year,

           the Plaintiff worked weeks of 51 or more hours.

        13. During the relevant time of employment, Plaintiff clocked in and out, the Defendant

           was in complete control of Plaintiff’s working hours, and it was able to keep track

           of the Plaintiff total number of working hours

        14. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked in excess of forty

           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1). and 29 U.S.C. § 201 et seq.




                                            Page 3 of 10
Case 1:20-cv-20198-JEM Document 1 Entered on FLSD Docket 01/16/2020 Page 4 of 10



        15. The Plaintiff is not in possession of time and payment records, but he will provide

           a good faith estimate based only on a workweek of 44.5 hours, plus 5 weeks per

           year with 51 working hours. After proper discovery, Plaintiff is going to amend his

           calculations.

        16. The Plaintiff was fired on or about October 01, 2019, due to discriminatory reasons.

           The Plaintiff is in the process of filing his Charge of Discrimination with the Equal

           Employment Opportunity Commission (EEOC).

        17. The Plaintiff and all individuals similarly situated were paid bi-weekly, and their

           paystubs never reflected the real number of working hours.

        18. Plaintiff EDGARDO LANZA seeks to recover unpaid overtime hours, and any

           other relief as allowable by law.

        19. The additional persons who may become Plaintiffs in this action, are employees

           and/or former employees of Defendant who are and who were subject to the

           unlawful payroll practices and procedures of Defendant and were not paid overtime

           wages at the rate of time and one half of their regular rate of pay for all overtime

           hours worked in excess of forty.

                                 COUNT I:
               WAGE AND HOUR FEDERAL STATUTORY VIOLATION;
              FAILURE TO PAY OVERTIME, AGAINST ALL DEFENDANT

        20. Plaintiff EDGARDO LANZA re-adopts every factual allegation as stated in

           paragraphs 1-19 above as if set out in full herein.

        21. This cause of action is brought by Plaintiff EDGARDO LANZA and those

           similarly-situated as a collective action to recover from Defendant overtime

           compensation, liquidated damages, costs, and reasonable attorney’s fees under the



                                           Page 4 of 10
Case 1:20-cv-20198-JEM Document 1 Entered on FLSD Docket 01/16/2020 Page 5 of 10



           provisions of the Fair Labor Standards Act, as amended, 29 U.S.C. § 201 et seq (the

           “FLA or the “ACT”), on behalf of Plaintiff and all other current and former

           employees similarly situated to Plaintiff (“the asserted class”) and who worked in

           excess of forty (40) hours during one or more weeks on or after November 25, 2016

           (the “material time”) without being compensated “at a rate not less than one and a

           half times the regular rate at which he is employed.”

        22. 29 U.S.C. § 201 et seq., and specifically under the provisions of 29 U.S.C. § 207.

           29 U.S.C. § 207 (a)(1) states, “ No employer shall employ any of his employees…

           for a workweek longer than 40 hours unless such employee receives compensation

           for his employment in excess of the hours above specified at a rate not less than

           one and a half times the regular rate at which he is employed.”

        23. Defendant EASTER SEALS was and is engaged in interstate commerce as defined

           in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) (1)(A). The Defendant

           provides health and human services to children and adults with physical and mental

           disabilities and special needs. Defendant has more than two employees recurrently

           engaged in commerce or in the production of goods for commerce by regularly and

           recurrently using the instrumentalities of interstate commerce to accept and solicit

           funds from non-Florida sources; by using electronic devices to authorize credit card

           transactions. Upon information and belief, the annual gross revenue of the

           Employer/Defendant was in excess of $500,000 per annum. By reason of the

           foregoing, Defendant’s business activities involved those to which the Fair Labor

           Standards Act applies. Therefore, there is FLSA enterprise coverage.




                                          Page 5 of 10
Case 1:20-cv-20198-JEM Document 1 Entered on FLSD Docket 01/16/2020 Page 6 of 10



        24. The Plaintiff and those similarly situated were employed by an enterprise engaged

           in interstate commerce. Particularly, Plaintiff was a driver and maintenance

           employee, through his daily activities, he worked and handled and on goods and

           materials that were moved across State lines at any time in the course of business.

           Therefore, there is individual coverage.

        25. The Defendant EASTER SEALS employed Plaintiff EDGARDO LANZA as a

           non-exempt, full-time, hourly maintenance approximately from 1998 to October

           01, 2019, or 21 years. However, for FLSA purposes de relevant period of

           employment is 148 weeks.

        26. During his relevant time of employment, the Plaintiff was paid $11.00 and $13.00

           an hour.

        27. While employed by Defendant, Plaintiff EDGARDO LANZA regularly worked a

           minimum of 44.5 hours per week. However, he was paid for only forty (40) hours

           per week.

        28. In addition, during special events, which were organized at least 5 times per year,

           the Plaintiff worked weeks of 51 or more hours. Regardless the number of hours

           worked, Plaintiff was paid for only 40 hours weekly.

        29. Plaintiff clocked in and out and the Defendant was in complete control of Plaintiff’s

           working hours, and it was able to keep track of the Plaintiff total number of working

           hours

        30. Therefore, Defendants willfully failed to pay Plaintiff overtime hours at the rate of

           time and one-half his regular rate for every hour that he worked in excess of forty




                                            Page 6 of 10
Case 1:20-cv-20198-JEM Document 1 Entered on FLSD Docket 01/16/2020 Page 7 of 10



           (40), in violation of Section 7 (a) of the Fair Labor Standards Act of 1938 (29 U.S.C.

           207(a)(1). and 29 U.S.C. § 201 et seq.

        31. The Plaintiff was paid bi-weekly with checks and paystubs that did not reflect the

           real number of hours worked.

        32. The Plaintiff is not in possession of time and payment records, but he will provide

           a good faith estimate based only on a workweek of 44.5 hours, plus 5 weeks per

           year with 51 working hours. After proper discovery, Plaintiff is going to amend his

           calculations.

        33. The records, if any, concerning the number of hours worked by the Plaintiff and all

           other employees, and the compensation actually paid to such employees should be

           in the possession and custody of the Defendant. However, upon information and

           belief, Defendant did not maintain accurate and complete time records of hours

           worked by Plaintiff and other employees in the asserted class.

        34. Defendants violated the record-keeping requirements of FLSA, 29 CFR Part 516.

        35. Defendants never posted any notice, as required by the Fair Labor Standards Act

           and Federal Law, to inform employees of their federal rights to overtime and

           minimum wage payments. Defendants violated the Posting requirements of 29

           U.S.C. § 516.4.

        36. Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

           time of the filing of this complaint, the Plaintiff’s good faith estimate of unpaid

           wages are as follows:

           *Please note that these amounts are based on a preliminary calculation and that
           these figures could be subject to modification. Adjustments will be made after
           proper discovery.



                                            Page 7 of 10
Case 1:20-cv-20198-JEM Document 1 Entered on FLSD Docket 01/16/2020 Page 8 of 10



             a. Total amount of alleged unpaid O/T wages:

                Thirteen Thousand Two Hundred Twenty-One Dollars and 75/100
                ($13,221.75)

             b. Calculation of such wages:

                Total time of employment: 21 years
                Relevant weeks of employment: 148 weeks

                1.- Overtime calculations for 109 weeks paid at $11.00 an hour

                i.- O/T for 99 weeks with 44.5 hours weekly
                    Total number of relevant weeks: 99
                    Total number of hours worked: 44.5 hours average weekly
                    Total number of unpaid O/T hours: 4.5 hours
                    Rate paid: $11.00 an hour x 1.5=$16.50 O/T rate
                    O/T rate: $16.50 an hour

                O/T rate $16.50 x 4.5 O/T hours=$74.25 weekly x 99 weeks=$7,350.75

                ii.- O/T for 10 weeks with 51 hours weekly
                    Total number of relevant weeks: 10
                    Total number of hours worked: 51 hours average weekly
                    Total number of unpaid O/T hours: 11 hours
                    Rate paid: $11.00 an hour x 1.5=$16.50 O/T rate
                    O/T rate: $16.50 an hour

                O/T rate $16.50 x 11 O/T hours=$181.50 weekly x 10 weeks=$1,815.00

                2.- Overtime calculations for 39 weeks paid at $13.00 an hour

                i.- O/T for 34 weeks with 44.5 hours weekly
                    Total number of relevant weeks: 34
                    Total number of hours worked: 44.5 hours average weekly
                    Total number of unpaid O/T hours: 4.5 hours
                    Rate paid: $13.00 an hour x 1.5=$19.50 O/T rate
                    O/T rate: $19.50 an hour

                O/T rate $19.50 x 4.5 O/T hours=$87.75 weekly x 34 weeks=$2,983.50

                ii.- O/T for 5 weeks with 51 hours weekly
                    Total number of relevant weeks: 5
                    Total number of hours worked: 51 hours average weekly
                    Total number of unpaid O/T hours: 11 hours
                    Rate paid: $13.00 an hour x 1.5=$19.50 O/T rate

                                       Page 8 of 10
Case 1:20-cv-20198-JEM Document 1 Entered on FLSD Docket 01/16/2020 Page 9 of 10



                      O/T rate: $19.50 an hour

                   O/T rate $19.50 x 11 O/T hours=$214.50 weekly x 5 weeks=$1,072.50

                   Total 1 and 2= $13,221.75

               c. Nature of wages (e.g. overtime or straight time):

                  This amount represents unpaid overtime wages.

        37. At all times material hereto, the Employer/Defendant EASTER SEALS failed to

           comply with Title 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq.

           In that, Plaintiff and those similarly-situated performed services and worked in

           excess of the maximum hours provided by the Act but no provision was made by

           the Defendant to properly pay him at the rate of time and one half for all hours

           worked in excess of forty hours (40) per workweek as provided in said Act.

        38. Defendant EASTER SEALS knew and/or showed reckless disregard of the

           provisions of the Act concerning the payment of overtime wages as required by the

           Fair Labor Standards Act and remains owing Plaintiff and those similarly-situated

           these overtime wages since the commencement of Plaintiff and those similarly-

           situated employee’s employment with Defendant as set forth above, and Plaintiff

           and those similarly-situated are entitled to recover double damages.

        39. Defendant EASTER SEALS willfully and intentionally refused to pay Plaintiff

           overtime wages as required by the law of the United States and remains owing

           Plaintiff these overtime wages since the commencement of Plaintiff’s employment

           with Defendant, as set forth above.

        40. The Plaintiff has retained the law offices of the undersigned attorney to represent

           him in this action and is obligated to pay a reasonable attorneys’ fee.



                                           Page 9 of 10
Case 1:20-cv-20198-JEM Document 1 Entered on FLSD Docket 01/16/2020 Page 10 of 10



                                           PRAYER FOR RELIEF

     WHEREFORE, Plaintiff EDGARDO LANZA and those similarly situated respectfully

     requests that this Honorable Court:

             A. Enter judgment for Plaintiff and other similarly situated and against the

                 Defendant EASTER SEALS based on Defendant’s willful violations of the Fair

                 Labor Standards Act, 29 U.S.C. § 201 et seq.; and

             B. Award Plaintiff actual damages in the amount shown to be due for unpaid

                 overtime compensation for hours worked in excess of forty weekly, with

                 interest; and

             C. Award Plaintiff an equal amount in double damages/liquidated damages; and

             D. Award Plaintiff reasonable attorneys' fees and costs of suit; and

             E. Grant such other and further relief as this Court deems equitable and just and/or

                 available pursuant to Federal Law.

                                             JURY DEMAND

     Plaintiff EDGARDO LANZA and those similarly situated demand trial by a jury of all

     issues triable as of right by jury.

    Dated: January 16, 2020

                                                       Respectfully submitted,

                                                       By: _/s/ Zandro E. Palma____
                                                       ZANDRO E. PALMA, P.A.
                                                       Florida Bar No.: 0024031
                                                       9100 S. Dadeland Blvd.
                                                       Suite 1500
                                                       Miami, FL 33156
                                                       Telephone: (305) 446-1500
                                                       Facsimile: (305) 446-1502
                                                       zep@thepalmalawgroup.com
                                                       Attorney for Plaintiff

                                              Page 10 of 10
